UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
GREENVILLE DIVISION

UNITED STA'I`ES OF AMERICA
V. Criminal No. 4:14-cr-00014l-GHD-RP-16

MITCHELL VALENTINE, et al. DEFENDANTS

 

OPINION AND ORDER DENYING DEFENDANT MITCHELL
VALENTINE’S MOTION TO ALTER JUDGMENT

 

Def`endant Mitchell Valentine is currently serving a federal sentence for conspiracy to
commit kidnapping. At the time of the underlying offense, Valentine was on probation for
a separate state offense. Because of the kidnapping, the state trial court revoked his
probation for the prior offense, and Valentine served 38 months in state custody.

After his release, Valentine was indicted in this Court. After a plea of guilty, the Court
sentenced Valentine to 235 months’ imprisonment, which was subsequently reduced to 176
months’ imprisonment

During sentencing, Valentine requested that his federal sentence run concurrent with
his prior state sentence, since, technically, he served that sentence because of the
kidnapping Thus, Valentine hoped to receive credit on his federal sentence for the 38
months he served in state custody prior to be indicted on the federal offense.

The Court agreed and during sentencing ordered the federal sentence to run concurrent
with the state sentence. The written judgment reflected that order stating that “This
sentence is ordered to run concurrently to any related state court incarceration.” Judgement,
Doc. 429 at 2.

Valentine has since been informed by the Bureau of Prisions that because the written
judgment did not explicitly say that he was to receive credit for the 38 months he spent in

state custody, he will not receive that credit. Thus, Valentine has filed a motion to alter

judgment, Doc. 698, asking this Court to enter an amended judgment reflecting that
Valentine is to receive credit for time served.

Although the United States Attorney’s Office has indicated that they do not oppose
the request, the Court must still find authority to provide Valentine with the relief he seeks.
Rule 36 of the Federal Rules of Criminal Procedure provides authority for amending
judgments It states that after giving appropriate notice, “the court may at any time correct
a clerical error in a judgment.” Fed. R. Crim. P. 36.

The Fifth Circuit has stated, however, that “[a] claim for time served prior to the date
of a federal sentence is not a cognizable proceeding pursuant to Fed. R. Cim. P. 36.” United
States. V. Mares, 868 F.2d 151 (Sth Cir. 1989). Instead the defendant must file a habeas
corpus petition under 28 U.S.C. § 2241. Id. Accordingly, the Court cannot amend the
judgment in the manner that Valentine seeks.

Further, even if the Court were to treat Valentine’s motion as a § 2241 habeas petition,
the Court still could not grant it. First, the Court is doubtiial that it possesses any jurisdiction
over the matter. Section 2441 petitions must be filed in the district where the claimant is
incarcerated. Ruthers v. Ortl`z, 30 F.3d 1490, 1994 WL 397670, at *3 (citing Mares, 868
F.2d at 151_152). Valentine has not alleged his current location, and the Court notes that
there are no federal BOP facilities located within the Northern District of Mississippi.

Second, there is no indication that Valentine has yet exhausted his administrative
remedies with the BOP. Federal inmates seeking credit for custody in state prison must
utilize the BOP’s administrative process prior to filing a § 2241 petition, Setser v. United
States, 566 U.S. 231, 244, 132 S. Ct. 1463, 1473, 182 L. Ed. 2d 455 (2012).

Ultimately, this is an administrative matter that must be first resolved through the
BOP’s internal procedures and then, if applicable, through habeas proceedings in the
district where Valentine is incarcerated In either case, this Court is without jurisdiction to

consider Valentine’s request.

Accordingly, the Court ORDERS that Valentine’s motion to alter judgment, Doc.

693, is DENIED. /““/
so oRDERED, this the §

day of February, 2019.

ida // jamaica

SENIOR U.S. DISTRICT JUDGE

 

